
	

113 HR 2937 IH: Commonsense Permitting for Job Creation Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2937
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Hurt (for
			 himself, Mr. Griffith of Virginia,
			 Mr. Hanna, and
			 Mr. Owens) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act with
		  respect to the guidelines for specification of certain disposal sites for
		  dredged or fill material.
	
	
		1.Short titleThis Act may be cited as the
			 Commonsense Permitting for Job
			 Creation Act of 2013.
		2.Guidelines for
			 specification of certain disposal sitesSection 404(b) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1344(b)) is amended by adding at the end the
			 following new sentence: Such guidelines may not prohibit the
			 specification of a site due to the lack of a final site plan resulting from the
			 lack of an identified end user or industry or industrial classification for the
			 site when determining whether there is a practicable alternative to a proposed
			 discharge that would result in less adverse impact on the aquatic
			 ecosystem..
		
